Filed by: BHP Billiton Plc and BHP Billiton Limited Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Rio Tinto Plc Commission File No.: 001-10533 and Rio Tinto Limited Commission File No.: 000-20122 The following is a transcript of a media conference call with Marius Kloppers, Chief Executive Officer, BHP Billiton on December 12, 2007 and made available on December 13, 2007. BHP Billiton Media Conference Call 12 December 2007 DISCLAIMER The directors of BHP Billiton accept responsibility for the information contained in this document. Having taken all reasonable care to ensure that such is the case, the information contained in this document is, to the best of the knowledge and belief of the directors of BHP Billiton, in accordance with the facts and contains no omission likely to affect its import. In connection with BHP Billiton’s proposed combination with Rio Tinto by way of the proposed Schemes of Arrangement (the "Schemes"), the new BHP Billiton shares to be issued to Rio Tinto shareholders under the terms of the Schemes have not been, and will not be, registered under the US Securities Act of 1933, as amended, or under the securities laws of any state, district or other jurisdiction of the United States, and no regulatory clearances in respect of the new BHP Billiton shares have been, or(possibly with certain limited exceptions) will be, applied for in any jurisdiction of the United States.It is expected that the new BHP Billiton shares will be issued in reliance upon the exemption from the registration requirements of the US Securities Act provided by Section 3(a)(10) thereof. In the event that the proposed Schemes do not qualify (or BHP Billiton otherwise elects pursuant to its right to proceed with the transaction in a manner that does not qualify) for an exemption from the registration requirements of the US Securities Act, BHP Billiton would expect to register the offer and sale of the securities it would issue to Rio Tinto US shareholders and Rio Tinto ADS holders by filing with the US Securities and Exchange Commission (the “SEC”) a registration statement (the “Registration Statement”), which would contain a prospectus (“Prospectus”), as well as other relevant materials.No such materials have yet been filed.This communication is not a substitute for any Registration Statement or Prospectus that BHP Billiton may file with the SEC. U.S. INVESTORS AND U.S. HOLDERS OF RIO TINTO SECURITIES AND ALL HOLDERS OF RIO TINTO ADSs ARE STRONGLY URGED TO READ THE REGISTRATION STATEMENT AND PROSPECTUS AND ANY OTHER DOCUMENTS MADE AVAILABLE TO THEM AND/OR FILED WITH THE SEC REGARDING THE POTENTIAL TRANSACTION, AS WELL AS ANY AMENDMENTS AND SUPPLEMENTS TO THOSE DOCUMENTS, IF AND WHEN THEY BECOMEAVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. If and when filed, investors and security holders will be able to obtain a free copy of the Registration Statement, the Prospectus as well as other relevant documents filed with the SEC at the SEC's website (http://www.sec.gov), once such documents are filed with the SEC.Copies of such documents may also be obtained from BHP Billiton without charge, once they are filed with the SEC. Media Conference Call BHP Billiton TRANSCRIPT BEGINS: Marius Kloppers Chief Executive Officer Good morning to those of you in London.I was hoping to start this morning talking about our announcement in the presentation.I was woken up this morning by news of a fatality at Olympic Dam, and we obviously take safety very seriously.I have spoken about that on several occasions and I thought that it would be inappropriate for me to say anything before I recorded that fact and the fact that our hearts go out to the family and friends especially during this time leading up to the festive season. I hope by now all of you have read today’s announcement and the presentation that we will be making a little later on.What you will see from our announcement is that we are reiterating the compelling logic of our proposition, especially the three for one share proposal.Our feedback has confirmed that both sets of shareholders have a clear understanding of the logic of this proposal.Rio Tinto suggested that this proposal is all about the value.We agree.We are talking today about the value and the facts that underpin that value.Now rather than taking up your time by going through our announcement, which I am sure most of you will have read by now, I suggest that we move straight into answering your questions. Questions and Answers Question Hello, I was just going to ask about Olympic Dam, if you can put some figures around the size of the expansion opportunities.I’m sure you are aware that Rio has made the capital cost of developing Olympic Dam to those levels an issue, as far as they are concerned, in the value argument.I notice there is no capital cost estimates in what you have said today, but are you prepared to give us a feel today for just how far it might be? Marius Kloppers Thank you. We obviously have not had any notice from Rio Tinto that they have spoken about something that is not yet formalised.I think, to reiterate what we have said in the past, this is still in pre-feasibility.The fact that we are putting this staged development approach on the table today is in direct response to changes in the market.In short we have seen a more buoyant future for nuclear, which was always the constraining element in the size of this development. The second element to emphasise is, we have stated over the last six months that we are looking towards intrinsically more capital effective ways of development.This development sequence reinforces that.We have not stated any capital investment for those three stages combined as we have not finalised it, but I want to stress one thing: we see Olympic Dam as something that will continue to be developed over many decades.This is the same story we have said over the last six months.So we should not look at any development here as a single point effort. What we hope to do is basically continuously expand this operation as the demand for uranium grows. 12 December 2007 2 Media Conference Call
